Case: 10-30604     Document: 00511643511         Page: 1     Date Filed: 10/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2011
                                     No. 10-30604
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHELITA WINCHESTER GUILLION,

                                                  Plaintiff-Appellant

v.

HERBERT CADE, Judge, Civil District Court Parish of Orleans,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1331


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Shelita Winchester Guillion moves this court for leave to proceed in forma
pauperis (IFP) in this appeal from the district court’s 28 U.S.C. § 1915(e)(2)
dismissal as frivolous of her 42 U.S.C. § 1983 lawsuit against Judge Herbert
Cade, who presided over her divorce proceedings. To be granted leave to proceed
IFP, the movant must demonstrate financial eligibility and a nonfrivolous issue
for appeal. FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982). Guillion asserts that she is a pauper and that dismissal of her suit was

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30604    Document: 00511643511      Page: 2   Date Filed: 10/25/2011

                                  No. 10-30604

error because Judge Cade is not entitled to judicial immunity, renewing her
argument that Judge Cade’s rulings violated her due process rights.
      Although Guillion devotes her brief to arguments regarding judicial
immunity, judicial immunity applies only to claims for monetary damages, not
to claims for declaratory relief, and she specifically withdrew her claim for
monetary damages. See Holloway v. Walker, 765 F.2d 517, 525 (5th Cir. 1985).
Even had she retained a claim for damages, the claim raises no nonfrivolous
issue because Judge Cade is entitled to judicial immunity. Guillion complains
about acts that the judge performed during the course of her divorce case.
Although she urges that Judge Cade exceeded his jurisdiction by addressing
issues of abandonment which were not properly pleaded, she nevertheless
acknowledges that Judge Cade had subject matter jurisdiction over her divorce
case. Consequently, to the extent Guillion seeks recovery for judicial acts during
her divorce case over which Judge Cade had proper jurisdiction, her claim is
barred by judicial immunity. See Malina v. Gonzales, 994 F.2d 1121, 1124 (5th
Cir. 1993).
      Guillion fails to address the district court’s determination that her claim
for declaratory relief was barred by the Rooker-Feldman doctrine. See Rooker
v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460
U.S. 462 (1983). She has thus abandoned her claim by failing to brief any
challenge to the district court’s reasons for dismissal of her suit for declaratory
relief. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding that
even pro se litigants must brief arguments in order to preserve them and that
arguments not briefed on appeal are deemed abandoned).
      Accordingly, there is no nonfrivolous issue for appeal, and the motion for
leave to proceed IFP is DENIED. See FED. R. APP. P. 24(a); Carson, 689 F.2d at
586. The appeal is without arguable merit, see Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983), and it is DISMISSED as frivolous. See 5TH CIR. R. 42.2.



                                        2